DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 1/8/20 including claims 1-30, for which “Restriction Requirement” was required as follows: During telecom interview dated 3/5/21 with Jonas Hodges, Attorney, Reg. no. 58898,  Examiner submitted request for “Restriction Requirement”, as follows. Applicant’s representative elected Group l including claims 1-15 without traverse.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to A method of wireless communication at a User Equipment (UE), comprising: selecting a UE specific Discontinuous Reception (DRX) cycle from among a first set of UE specific DRX cycles if the UE is operating in a non-Coverage Enhanced (non-CE) mode; selecting the UE specific DRX cycle from among a second set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced (CE) mode, wherein the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles; and monitoring for a paging message based on the UE specific DRX cycle selected by the UE. Classified in H04W68/02 , H04W4/005 and H04W 72/048.
II. Claims 16-30, drawn to A method of wireless communication at a base station, comprising:  030284.1789646 AFDOCS/21515321.1Qualcomm Ref. No. 191308 selecting a User Equipment (UE) specific Discontinuous Reception (DRX) cycle from among a first set of UE specific DRX cycles if a UE is to be paged in a non- Coverage Enhanced (non-CE) mode; selecting the UE specific DRX cycle from among a second set of UE specific DRX cycles if the UE is to be paged in a Coverage Enhanced (CE) mode, wherein the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles; and transmitting a .classified in H04W76/28,H04W52/0229 and H04W68/005 and 370/311.
The inventions in two groups, as above, are independent or distinct from each other because of the following:
Because these inventions 1and ll are independent or distinct for the reasons given above and the  
inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During telecom interview dated 3/5/21 with Jonas Hodges, Attorney, Reg. no. 58898,  Examiner submitted request for “Restriction Requirement”, as above. Applicant’s representative elected Group l including claims 1-15 without traverse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over HU ZHENXING et al (  EP003119144), henceforth, D1 in view of ("3rd Generation Partnership Project: Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 15)",3GPP DRAFT; 36300-F40, 3RD GENERATION ARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-
ANTIPOLIS CEDEX ; FRANCE , 15 January 2019 (2019-01-15), XP051686899, Retrieved from the Internet:

For claims 1 and 12, Document D1 is regarded as being the prior art closest to the subject-matter of claim 1, and discloses:
A method of wireless communication at a User Equipment, UE, (cf. par. [0104], [0109] and fig. 1), comprising:
selecting a UE specific Discontinuous Reception, DRX, cycle --- if the UE is operating in a non-Coverage  Enhanced, non-CE, mode 
(UE that is not in the coverage enhancement mode receives a paging message by using a second discontinuous reception period. cf. par. [0109]); 
selecting the UE specific DRX cycle from among a second set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced, CE, mode 
(UE in the coverage enhancement mode receives a paging message by using a first discontinuous reception period, cf. par. [0109]; T is a parameter of DRX[...], and denote a first discontinuous reception period, a value of which is 32, or 64. or 128. or 256.', cf. par. [0123]), and
monitoring for a paging message based on the UE specific DRX cycle selected by the UE 
(UE receives a paging message using a first or second discontinuous reception period, cf. par. [0109]; 'The UE receives, according to the start PF, the start PO, and the first sub frame set, the paging message sent by the base station.', cf. par. [0376] and fig. 10 (1012)).
	The subject-matter of claim 1 therefore differs from this known document D1 in following limitations:
i)     the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles,
Document D1 (T is a parameter of DRX[...], and denote a first discontinuous reception period, a value of which is 32. or 64. or 128. or 256.'. cf. par. [0123]) already discloses selecting the UE specific DRX cycle from among a set of UE specific DRX cycles if the UE is operating in a Coverage Enhanced, CE, mode.The non-CE mode does not require any retransmission of paging messages and it is therefore obvious to the skilled person that state-of-the art paging and corresponding DRX cycles are used if the UE is in non-CE mode. It is known from general knowledge in the field of mobile communications that an appropriate DRX cycle is selected from among a set of UE specific DRX cycles.
For substantiation of this fact, the attention of the Applicant is drawn to document D2. D2 (cf. par. 10.1.4) discloses that extended DRX (eDRX) may be used in idle mode, where the DRX cycle is extended up to and bevond 10.24s in idle mode, with a maximum value of 2621.44 seconds (43.69 minutes).
Therefore, the feature that a UE specific DRX cycle is selected from a set of eDRX cycles if the UE is operating in a non-CE mode is a straightforward design option 
ii)    Further, it is self evident that the first and second sets of DRX cycles disclosed by D1 and D2, respectively, are different. Therefore, the feature that the second set of UE specific DRX cycles is different than the first set of UE specific DRX cycles is also merely a straightforward design option to the skilled person.
It would have been obvious to person of skill in the art to apply the teaching of D2 to the method of D1 and would then immediately arrive at the claimed subject-matter for the purpose of selecting DRX cycle  in coverage enhanced mode..
	For claim 12, The same reasoning, as above, applies, mutatis mutandis, to the subject-matter of the corresponding independent claim 12 (apparatus at UE), Processor1103 and memory 1102 are discloses in fig. 11 of D1.

Claims 2, 4 and 13 are rejected by D1 in view of D2 and, further, in view of Deenoo et al (US 20160192 433) , henceforth, ‘433.
	For claims 2 and 13 , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively, with the exception of following limitations which are disclosed by ‘433, as follows:
	wherein the second set of UE specific DRX cycles comprises one or more UE specific DRX cycles from among the first set of UE specific DRX cycles.
	(‘433 : refer to claim 24, wherein the plurality of DRX sets comprises a first DRX set and a second DRX set, and wherein resources associated with the second DRX set are a subset of resources associated with the first DRX set.Further in [0162], For mmW DRX, it may be beneficial, e.g., from the UE point of view, to update the network with the preferred DL beam to use. The beam ID feedback may be integrated into the mmW DRX cycle. For UE specific DRX cycle may be defined that includes a mmW measurement resource, a reporting resource on the LTE carrier, followed by the mmW on-Duration.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘433 with those of D1 in view D2 for the purpose of selecting DRX cycle  for paging.

	For claim 4 , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations which are disclosed by ‘433, as follows:
	reporting a single UE specific DRX cycle to a network.
(‘433: [0162], For mmW DRX, it may be beneficial, e.g., from the UE point of view, to update the network with the preferred DL beam to use. The beam ID feedback may be integrated into the mmW DRX cycle. For example, a UE specific DRX cycle may be defined that includes a mmW measurement resource, a reporting resource on the LTE carrier, followed by the mmW on-Duration.
It would have been obvious to person of skill in the art to apply the teaching of ‘433 with those of D1 in view D2 for the purpose of selecting DRX cycle  for paging.

Claim 3 is rejected by D1 in view of D2 and, further, in view of Young et al (US 20170295546), henceforth, ‘546.
	For claim 3, , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations which are disclosed by ‘546, as follows:
	wherein the second set of UE specific DRX cycles comprises a longest UE specific DRX cycle from among the first set of UE specific DRX cycles.
	(‘546: refer to claim 4, wherein the first set of DRX parameters include power-optimized parameters configured to control behavior of the UE when operating during at least one of a long DRX operating mode and a short DRX operating mode, and wherein the second set of DRX parameters include normal parameters configured to control behavior of the UE when operating during at least one of a long DRX operating mode and a short DRX operating mode.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘546 with those of D1 in 


Claim 5 is rejected by D1 in view of D2 and, further, in view of Lee et al (US 20140098761), henceforth, ‘761.
	For claim 5, , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations which are disclosed by ‘761, as follows:
	wherein the second set of UE specific DRX cycles comprises at least one UE specific DRX cycle less than or different than the first set of UE specific DRX cycles.
	(761:   [0278] Described herein is paging with enhanced coverage. To enhance coverage of the paging channel for WTRUs, WTRUs may be allocated a separate set of paging frames (PFs) and paging occasions (POs) from normal WTRUs for coverage enhancements purposes. In an embodiment, a paging message for LC-MTCs may be repeated with the same information over a number of frames and/or subframes such that the WTRU may take advantage of accumulation of the paging.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘761 with those of D1 in view D2 for the purpose of selecting DRX cycle  for controling behavior of the UE.

Claim 6 is rejected by D1 in view of D2 and, further, in view of Sue et al (US 20160066296), henceforth, ‘296.
	For claim 6, , D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations which are disclosed by ‘296, as follows:
	wherein the second set of UE specific DRX cycles comprises at least one UE specific DRX cycle less than or different than the first set of UE specific DRX cycles.	
	(‘296: [0480] the second protocol message indicates that a second user equipment (UE) device is to be paged and includes a second DRX cycle index; and in response to determining that the second DRX cycle index in the second protocol message is set to a value different from the first state, paging the second UE device without using any of the one or more paging.)
	It would have been obvious to person of skill in the art to apply the teaching of ‘296 with those of D1 in 
.

Allowable Subject Matter
Claims 7-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 7 (claims 8-11 are dependent from claim 7);
wherein the CE mode comprises a first CE mode, the method further comprising: selecting the UE specific DRX cycle from among a third set of UE specific DRX cycles if the UE is operating in a second CE mode, wherein the third set of UE specific DRX cycles is different than the second set of UE specific DRX cycles.
As recited by claim 14 (claim 15 is dependent from claim 14);
wherein the CE mode comprises a first CE mode, wherein the at least one processor is further configured to: select the UE specific DRX cycle from among a third set of UE specific DRX cycles if the UE is operating in a second CE mode, wherein the third set of UE specific DRX cycles is different than the second set of UE specific DRX cycles.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vannithamby et al (20140119255) discloses Embodiments of user equipment (UE) and methods for quality-of-experience (QoE) based discontinuous reception (DRX) in 3GPP LTE-A networks are generally described herein. In some embodiments, a UE is configured to select one of a plurality of DRX parameter sets based on current application requirements and send an indication to an enhanced Node B (eNB) to indicate the selected DRX parameter set. The UE may enter DRX mode in accordance with the selected DRX parameter set. Each DRX parameter set may include an on-duration time, a DRX cycle length, and a DRX inactivity timer. In some embodiments, each DRX parameter set may be associated with a DRX parameter set index, and the UE may indicate one of the DRX parameter set indices to the eNB to select an initial DRX parameter set or to request switching to a different DRX parameter set in response to changing application requirements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan, can be reached on (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/INDER P MEHRA/Primary Examiner, Art Unit 2647